Citation Nr: 0012307	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-10 415A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) July 1998 decision, which 
denied entitlement to service connection for a heart disorder 
and for pulmonary tuberculosis (PTB).


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The moving party had active service from April 1945 to 
September 1945.


FINDINGS OF FACT

1. The Board denied the claims for service connection for a 
heart disorder and PTB in July 1998.  

2. The moving party's alleged error, failure of the duty to 
assist, cannot be CUE as a matter of law.  


CONCLUSION OF LAW

The Board's July 1998 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1400 - 
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411.  A motion for revision of a 
decision based on clear and unmistakable error must be in 
writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable VA file number; and the date of the 
Board decision to which the motion relates.  If the 
applicable decision involved more than one issue on appeal, 
the motion must identify the specific issue, or issues, to 
which the motion pertains.  Motions, which fail to comply 
with the requirements set forth in this paragraph, shall be 
dismissed without prejudice.  38 C.F.R. § 20.1404(a) (1999).  
The motion alleging CUE in a prior Board decision must set 
forth clearly and specifically the alleged CUE, or errors of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
different but for the alleged error.  38 C.F.R. § 20.1404(b) 
(1999).  

The motion, dated in April 1999, was signed by the moving 
party and contained the name of the veteran, the VA file 
number and the dated of the Board decision in July 1998.  
However, the moving party did not indicate which of the 
issues decided by the Board in the July 1998 decision, were 
being challenged.  The moving party submitted a second 
statement, also dated in April 1999, but in this statement 
the moving party did not identify the date of the Board 
decision or identify for which of the issues he was alleging 
CUE.  However, in March 2000, the veteran's representative 
submitted a statement, signed by the representative, 
containing the name of the veteran, the VA file number, the 
date of the Board decision in July 1998, and indicating that 
the veteran was alleging CUE in the denial of both service 
connection for a heart disorder and PTB.  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error of fact or of law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1).  Therefore, the Board may not now 
consider the evidence submitted by the moving party under 
cover letter, received in January 1999.  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of appeal, which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  

The regulation provides three examples of situations that are 
not CUE.  (1) A new medical diagnosis that ''corrects'' an 
earlier diagnosis considered in a Board decision; (2) The 
Secretary's failure to fulfill the duty to assist; and 
(3) A disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  The regulation also 
establishes that CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e).  

The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does 
not apply to a Board decision on a motion to revise a Board 
decision due to CUE.  38 C.F.R. § 20.1411(a).  In addition 
the duties associated with 38 U.S.C.A. §§ 5103(a) and 
5107(a), including the duty to assist, are inapplicable in 
such a motion.  38 C.F.R. § 20.1411(c) and (d).

In the instant case, the error alleged by the moving party is 
the failure of VA to schedule a VA examination, under the 
duty to assist, 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
denied the veteran's claims for service connection for a 
heart disorder and PTB, finding that the claims were not well 
grounded.  The Board recognizes that there is no duty to 
assist in a claim's full development if a well-grounded claim 
has not been submitted.  See Morton v. West, 12 Vet. App. 
477, 480 (1999). Although the failure to fulfill the duty to 
assist may under certain circumstances preclude a decision 
from becoming final, such a alleged breach in the duty to 
assist still cannot constitute clear and unmistakable error.  
38 C.F.R. § 20.1403(d); Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999); Tetro v. West, No. 97-1192 (U.S. Vet. App. Apr. 
4, 2000).



ORDER

The motion for revision of the July 1998 Board decision on 
the grounds of CUE is denied.




		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals


 



